Examiner’s Comment
The Notice of Allowance mailed on March 18, 2022 incorrectly acknowledged that certified copies of the priority documents for a claim for foreign priority were received from the International Bureau.  However, the instant application is a national stage filing of a PCT application that claims priority to a U.S. provisional application.  Therefore, no foreign priority was claimed in the instant application.  A corrected Notice of Allowance indicating as much is mailed herewith.

/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732